Citation Nr: 1821274	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-20 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right foot pes cavus as secondary to the service-connected disability of right knee post-operative anterior cruciate ligament repair status post arthroscopic repair medial meniscus or left knee internal derangement with synovitis.

2.  Entitlement to service connection for current left foot pes cavus as secondary to the service-connected disability of right knee post-operative anterior cruciate ligament repair status post arthroscopic repair medial meniscus or left knee internal derangement with synovitis. 

3.  Entitlement to service connection for right ankle mild strain as secondary to the service-connected disability of right knee post-operative anterior cruciate ligament repair status post arthroscopic repair medial meniscus or left knee internal derangement with synovitis. 

4.  Entitlement to service connection for left ankle mild strain as secondary to the service-connected disability of right knee post-operative anterior cruciate ligament repair status post arthroscopic repair medial meniscus or left knee internal derangement with synovitis. 

5.  Entitlement to service connection for lower back degenerative disc disease as secondary to the service-connected disability of right knee post-operative anterior cruciate ligament repair status post arthroscopic repair medial meniscus or left knee internal derangement with synovitis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran was scheduled to appear at a travel Board hearing on October 6, 2017.  However, on September 25, 2017, the Veteran called the RO to cancel his Board hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims for entitlement to service connection are remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

There appear to be outstanding VA treatment reports.  The Veteran's VA medical records indicate that he began receiving treatment for his back and feet in 1997 or 1998 at a VA medical facility in Roseburg, Oregon.  As these records are pertinent to the claims, efforts should be undertaken to obtain these them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c)(2).  The Veteran also stated that numerous VA and private doctors informed him that he would have back problems as a consequence of his service-connected knee disability.  As the claim is to be remanded, the Veteran should be given another opportunity to identify any relevant private treatment records that he would like to submit or have the VA obtain.  A VA opinion should also be obtained that addresses whether the Veteran's low back disability is secondary to his service-connected knee disability.  

In addition, the Veteran's service treatment records (STRs) are incomplete.  The Veteran's separation examination has not been associated with his record.  On remand, efforts should be undertaken to obtain the Veteran's complete STRs.

In June 2013, the Veteran was afforded a VA C&P Examination.  The VA examiner noted that the Veteran's bilateral ankle strain is caused by his bilateral pes cavus.  The Board thus notes that the Veteran's claim for service connection for bilateral ankle strain is inextricably intertwined with the grant of service connection for his bilateral pes cavus disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, consideration of the Veteran's bilateral ankle strain must be deferred pending the resolution of service connection for bilateral pes cavus.


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records, to include his 1996 Separation examination.

2.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims. 

3.  Obtain all outstanding VA treatment records and associate them with the claims file.  Special attention is directed to records from the Roseburg, Oregon VAMC from 1996 forward.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of his claimed bilateral pes cavus disability and lower back degenerative disc disease.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

After reviewing the file, obtaining a complete medical history pertinent to the Veteran's disabilities, and examining the Veteran, the examiner must render an opinion as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lower back degenerative disc disease and/or his bilateral pes cavus had its clinical onset during active service or is related to any incident of service?

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lower back degenerative disc disease and/or his bilateral pes cavus are due to or aggravated by his left knee and/or right knee disabilities.

In providing this opinion, the examiner should specifically consider and address the following:

	The Veteran's claim that while standing guard, a riot broke out.  During the riot, a truck hit him in the lower back and a large woman fell on top of him.

	The Veteran's claim that his bilateral pes cavus caused him to lose height between enlistment in the military and his separation. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of his disability.  If the examiner rejects the Veteran's reports regarding the onset of symptoms related to his disorders, the examiner must provide a reason for doing so.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor it as it is to find against it.

5.  Then, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If the report is deficient in this regard, return the case to the examiner for further review and discussion.

6.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




